Citation Nr: 1035613	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  02-04 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to July 1976 
and from August 1976 to August 1978. 

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision issued by 
the RO, which, in pertinent part, denied the Veteran service 
connection for paranoid schizophrenia.

In a February 2009 decision, the Board denied the claim for 
service connection for paranoid schizophrenia on the merits.  The 
Veteran appealed the decision to the United States Court of 
Appeals for Veterans Claim (Court).  In April 2010, the Court 
granted a Joint Motion to vacate the February 2009 decision and 
to remand the matter for further development.

As a final preliminary matter, the Board notes that the claims 
file reflects that the Veteran was previously represented by the 
Disabled American Veterans (as reflected in an August 2009 VA 
Form 21-22, Appointment of Veterans Service Organization as 
Claimant's Representative).  In April 2010, the Veteran filed a 
VA Form 21-22a appointing a private attorney to represent him.  
The Board recognizes the change in representation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In the March 2010 Joint Motion, the parties agreed that in the 
February 2009 decision, the Board failed to give adequate reasons 
and bases to support its decision.  Specifically the parties 
agreed that the Board failed to adequately explain why VA 
examinations provided in July 1983 and August 2000 were 
sufficient for rating purposes when they did not offer opinions 
as to the etiology of the claimed paranoid schizophrenia.  
Additionally, the parties agreed that the Board failed to 
adequately explain why July 1983, November 1999, and August 2000 
VA treatment records (indicating date of onset of paranoid 
schizophrenia to be 1978) were less probative in the 
determination of date of onset of the psychiatric disorder.

In this case, the service treatment records do not document any 
complaints, findings or diagnoses pertaining to a chronic 
psychiatric disorder.  However, post service treatment records 
extensively document treatment for paranoid schizophrenia.  In a 
July 1983 VA neuropsychiatric evaluation, the Veteran was 
diagnosed with acute psychotic behavior.  The examiner explained 
that the Veteran presented with features of psychotic illness and 
paranoid and persecutory delusions and a past history of auditory 
hallucinations, apparently four years earlier.  The Veteran 
reported that he had been involved in several rehabilitation 
programs, but gave various persecutory and paranoid delusions for 
reasons why he did not succeed in these programs.  These records 
may relate to the Veteran's mental health problems, and should, 
if possible, be obtained.  He denied ever being hospitalized for 
psychiatric illness, and did not see a mental health professional 
on a routine basis.  He took no medications for psychiatric 
problems.

A June 1988 VA treatment record indicated the Veteran had been 
receiving treatment in the mental hygiene clinic and psychiatric 
outpatient department since February 1988.  The diagnosis was 
paranoid personality but there was no indication of psychosis or 
serious cognitive defects.  

November 1999 VA treatment records diagnosed paranoid 
schizophrenia and noted the well documented history of paranoid 
schizophrenia.  It was documented that the Veteran reported that 
he first heard voices in October 1978 and had some symptoms of 
schizophrenia during his period of military service.

In a July 2000 VA examination, the Veteran reported that he had 
been treated for paranoid schizophrenia since service and that he 
took medication for his psychiatric disorder.  The relevant 
diagnosis was paranoid schizophrenia.

In an August 2000 VA mental disorders examination, the Veteran 
reported that he first heard voices in 1978 but was not diagnosed 
with a psychiatric disorder at that time.  He reported that he 
had been receiving VA psychiatric treatment since 1982.  Relevant 
diagnosis was paranoid schizophrenia.  

Subsequent records document the treatment the Veteran received 
for his various disorders, including paranoid schizophrenia.  
Additionally, various lay statements, including his November 2008 
hearing testimony, relate the diagnosed paranoid schizophrenia to 
the Veteran's period of military service.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), Court addressed 
the four elements that must be considered in determining whether 
a VA medical examination must be provided as required by 
38 U.S.C.A. § 5103A.  Specifically, the Court held that the third 
element, indication the current disability or symptoms may be 
associated with service, establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a nexus 
between the two.  Types of evidence that "indicate" a current 
disability may be associated with service include medical 
evidence that suggest a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation. 

Given the extensive history of treatment for paranoid 
schizophrenia, in light of the confusing evidence regarding date 
of onset of the psychiatric disorder, the Board finds that a VA 
examination is necessary to reconcile any discrepancy with regard 
to date of onset of the paranoid schizophrenia and clarify 
etiology of the claimed paranoid schizophrenia.  38 U.S.C.A. 
§ 5103A(d) (2009); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  In this regard, lay testimony is competent if it is 
limited to matters that the witness has actually observed and is 
within the realm of the witness's personal knowledge.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the five 
senses).  Lay evidence of symptomatology does not have to be 
supported by other medical evidence of record and can be 
"sufficient in and of itself" to establish the facts asserted.  
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2009), the 
need for additional evidence regarding his 
claim.  This letter should reflect all 
appropriate legal guidance.  See e.g., 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

2.  The RO should contact the Veteran and 
obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, that 
treated the Veteran for his paranoid 
schizophrenia.  Of particular interest are 
records from the several rehabilitation 
programs that the Veteran reported during 
his July 1983 VA psychiatric examination 
having attended in the past.  After he has 
signed the appropriate releases, any 
previously unidentified record should be 
obtained and associated with the claims 
folder.  All attempts to procure such 
records should be documented in the file.  
If the RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow them the 
opportunity to obtain and submit those 
records for VA review.

3.  After the foregoing development has 
been completed, the Veteran should be 
afforded a VA psychiatric examination to 
determine the nature, extent and likely 
etiology of the claimed paranoid 
schizophrenia.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  Based on a review 
of the claims file and the clinical 
findings of the examination, the examiner 
should specifically opine as to whether the 
paranoid schizophrenia at least as likely 
as not (e.g., a 50 percent or greater 
likelihood) had its onset in service or is 
otherwise etiologically related to his 
period of service.  

A sustainable rationale must be given for 
all opinions and conclusions expressed.  To 
that end, the examiner should explain the 
normal progression of paranoid 
schizophrenia and its triggering factors, 
such as stressful military service, if 
applicable.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination(s).  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claims.

5.  After completion of all indicated 
development, the Veteran's claim should be 
readjudicated in light of all the evidence 
of record.  If the determination remains 
adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


